                                                                              ·3t,C :SDNY
                                                                              ,DCJMENT
                                                                                                                     I
UNITED STATES DISTRICT COURT                                                 EL ECT KON1CALLY FIL ED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC/I;
                                                                                     FII. EU:
                                                                                                -fJ   ~
                                                                                                      - -
                                                                                                          1   -J,t
------------------------------------------x                                   DATE

UNITED STATES OF AMERICA,


                -against-                                                         07-cr-09 14 (LAK)


ANTHONY DAVIS,

                       Defendant.
-- - ---------------------------------------x


                                              ORDER


LEWIS    A. KAPLAN, District Judge.

               The Court is in receipt of a letter from the defendant in which he asks for termination
of what he calls probation but presumably is supervised release. The letter does not indicate that
a copy was served on the United States Attorney' s office, which is essential.

               Accordingly, the request is denied without prejudice. If the defendant wishes to
renew his application, he must filed with the Clerk a motion to do so with proof that he has served
the motion on the United States Attorney' s office. If defendant needs help to do so, he should
contact the Court's Pro Se office.

               The Clerk shall mail a copy of this order to the defendant at the address on the
envelope attached to his letter which is being sent for docketing.

                SO ORDERED.

Dated:          June 8, 2021




                                                              Lew       Kaplan
                                                          United States District Judge
